Citation Nr: 1104511	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The appellant served in the South Carolina National Guard from 
May 1951 to May 1963.  Service records from the National Guard 
indicate that he had active duty for training for a period of two 
weeks annually from 1954 to 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for bilateral knee arthritis.  The appellant timely 
appealed that decision.

This case was initially before the Board in December 2008, at 
which time it was remanded for development to obtain the 
appellant's National Guard records and to afford him a VA 
examination.  After completion of such development, the case was 
returned to the Board in August 2010, at which time another 
remand was ordered.  Specifically, the RO was instructed to 
provide proper notice to the appellant, and was also to search 
for private treatment records and obtain Social Security 
Administration (SSA) records.  That development having been 
completed, the case has been returned to the Board again for 
further appellate review at this time.  The Board finds that its 
remand order has been fully complied with, and it may proceed to 
adjudicate upon the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant did not have any active service in the United 
States Armed Forces, though he did have service in the South 
Carolina National Guard and had periods of active duty for 
training during that service.

2.  The evidence of record demonstrates that the appellant did 
not injure his knees during any period of active duty for 
training, he does not contend that there was any specific injury 
during such service, and there is no line of duty report of any 
such injury during a period of active duty for training.

3.  The preponderance of the evidence demonstrates that the 
appellant's bilateral knee arthritis was not incurred in or 
caused by his active duty for training while in the South 
Carolina National Guard.

4.  The appellant is not a "Veteran" for purposes of 
entitlement to service connection for his bilateral knee 
arthritis because the claimed bilateral knee arthritis did not 
become manifest during or result from a period of active duty for 
training such that he would be considered to have active 
military, naval or air service.


CONCLUSION OF LAW

The criteria establishing service connection for bilateral knee 
arthritis have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.1, 3.6, 3.303 
(2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later issued in a September 
2010 communication, and the claim was thereafter readjudicated in 
December 2010 supplemental statement of the case.  The September 
2010 letter provided information as to what evidence was required 
to substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, 
that letter informed the appellant of what type of information 
and evidence was needed to establish a disability rating and 
effective date.  Accordingly, any timing deficiency has here been 
appropriately cured, and no further development is required with 
respect to the duty to notify.  Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Next, VA has a duty to assist in the development of the claim.  
This duty includes assist in the procurement of service treatment 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains service treatment 
records, as well as post-service reports of private treatment and 
examination.  Moreover, the appellant and his representative's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air 
service" includes "active duty," which is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2010).  The 
"Armed Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1 (2010).

Additionally, active military, naval, or air service includes any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6(a).  Service connection 
may accordingly be granted for disability resulting from disease 
or injury incurred or aggravated while performing active duty for 
training, or from injury incurred or aggravated while performing 
inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 
2002).

The appellant here is seeking service connection for bilateral 
knee arthritis, which he contends is due to his National Guard 
service.  Specifically, he contends on appeal, and particularly 
in May and September 2004 statements, that his bilateral knee 
arthritis is due to years of running on hard pavement during his 
National Guard physical training drills and summer camps.  He 
further stated that such physical activity led to severe pain and 
ultimately culminated in having knee surgery on his right knee in 
February 1957 and his left knee in 1967.  He further contends 
that since that time he has had a total knee replacement in 1997 
of his right knee.

At the outset, the Board notes that the appellant has been 
diagnosed with a right knee total replacement and bilateral 
degenerative arthritis of his knees.  Additionally, treatment 
records from throughout the appeal period confirm that he had 
knee surgeries in 1957, 1967, and 1997, as he has stated.  
Accordingly, the first element of service connection, current 
disability, has been met.

However, the Board finds that service connection cannot be 
granted in this case because the appellant is ineligible for 
service connection as a matter of law.  The reasoning for this 
conclusion will be set forth below.

The appellant's service records, as well as his lay statements, 
make it clear that his only service was in the South Carolina 
National Guard.  Such service is not considered "active duty" 
for purposes of VA compensation benefits, as noted above in the 
definition of "active duty" in 38 C.F.R. § 3.6.  

Thus, the Board notes that in order to have qualifying "active 
military, naval or air service" and thus be considered a 
"Veteran" for compensation purposes, the appellant in this case 
must have active duty for training (ACTDUTRA) or inactive duty 
for training (IDT).  



In this case, the service records clearly demonstrate that the 
appellant had active duty for training from: 

      July 4, 1955 to July 18, 1954; 
June 12, 1955 to June 26, 1955; 
July 1, 1956 to July 15, 1956; 
June 9, 1957 to June 23, 1957; 
July 20, 1958 to August 3, 1958; 
June 6, 1959 to June 21, 1959; 
July 16, 1960 to July 31, 1960; 
August 6, 1961 to August 20, 1961; and, 
July 1, 1962 to July 15, 1962.

Subsequently, service connection for the claimed bilateral knee 
arthritis is only warranted if such disability resulted from 
disease or injury incurred or aggravated while performing 
ACTDUTRA during these periods.  See 38 U.S.C.A. §§ 101, 106, 
1131.  In this case, the Board finds that the preponderance of 
the evidence is against such a finding.  

The Board notes that the appellant's May 1954 "re-enlistment" 
examination noted that the knees were normal, and he did not 
complain of any "trick" or locked knee at that time.  A "re-
enlistment" examination in May 1957 notes a right knee surgery 
in April 1957 because of pain and swelling in the cartilage; it 
also noted that the appellant had progressed from surgery 
satisfactorily.  He denied a "trick" or locked knee at that 
time.  The record further reveals a sick slip, dated July 22, 
1960, which indicated a history of severe knee injury and stated 
that he should not walk or stand up any more than absolutely 
necessary.  He was re-examined in July 1961, at which time the 
right knee surgery from 4 years prior was noted.  He again denied 
a "trick" or locked knee.

Post-National Guard treatment records demonstrate that the 
appellant underwent left knee surgery in 1967.  He then had a 
total knee replacement of his right knee in 1997 due to severe 
osteoarthritis.  His private surgeon, Dr. S.T.C., M.D., stated in 
a May 2004 letter that appellant had degenerative arthritis in 
both of his knees.  He further stated that the appellant had 
undergone a total knee replacement of his right knee and will 
eventually need one in his left knee as well.  He opined that the 
osteoarthritis "certainly could have been made worse by years of 
running on pavement during his National Guard PT tests, but [he 
did not] think this was the entire cause of his arthritis, 
[though it] could have been a contributing factor."  The 
statement was also provided with a November 2003 assessment of 
the left knee, which revealed left knee arthritis and his opinion 
that the appellant would be a candidate for left knee total 
replacement surgery.

The appellant underwent a VA examination of his knees in April 
2010.  At that time, he reported that he was a heavy equipment 
operator in the National Guard and that he began having bilateral 
knee pain in the late 1950's.  The appellant reported a slow and 
gradual onset of knee symptomatology, which he associated with 
all "the repetitive activity he participated in while in the 
National Guard."  He reported at that time that he had locking 
of his knees during service and that he saw physicians at that 
time, though no clear diagnosis was made.  He stated that he was 
later diagnosed with bilateral knee arthritis.  He denied any 
knee problems prior to National Guard service or any knee 
injuries subsequent to discharge from service, though he noted 
the persistence of pain and other symptomatology which has 
worsened over time.  

The VA examiner noted the knee surgeries in 1957, 1967 and 1997.  
He further noted that the appellant was not currently working 
since he retired from the plumbing, heating and air-conditioning 
business, which he had engaged in for approximately 40 years, 
both during and after National Guard service.  X-rays revealed a 
total joint replacement of the right knee and severe degenerative 
disease of the left knee.  He diagnosed severe degenerative joint 
disease of the bilateral knees.

The VA examiner stated that he reviewed the claims file, and 
noted that the appellant was in the National Guard from 1951 to 
1963.  He opined that the bilateral knee arthritis was less 
likely than not related to his National Guard service.  He 
reasoned that there was no significant data to support a 
conclusion that such was related to service.  There were no focal 
injuries that occurred while participating in Guard activities 
that would have predisposed him to arthritis.  He further stated 
that the arthritis was non-traumatic in nature and that it 
occurred slowly and gradually over time, with the majority of the 
arthritis developing completely unrelated to the appellant's 
National Guard service.  The VA examiner finally noted that the 
appellant did strenuous labor while in the plumbing, heating and 
air-conditioning business, which was "much more likely to have 
facilitated arthritis than his time in the National Guard."  

Based on the foregoing, the Board notes that there is no 
treatment during any of the noted ACDUTRA periods for either of 
the appellant's knees.  While the Board is cognizant of a sick 
slip dated in July 1960, such did not document any specific 
injury to his knee, but only reflected a history of a severe knee 
injury-knee surgery-and merely noted a restriction to duty as a 
result of that medical history.  Additionally, the Board 
significantly notes the lack of any line of duty report of record 
that would corroborate a specific injury or event during 
ACTDUTRA.  Moreover, the appellant does not point to any specific 
injury during his ACDUTRA periods, but merely generally asserts 
that his repeated running and activity during the National Guard 
service caused his bilateral knee arthritis.  

Again, there is no line of duty report to indicate that disease 
or injury to either knee was incurred or aggravated during a 
period of ACDUTRA.  Accordingly, such ACDUTRA does not qualify as 
"active service" under 38 C.F.R. § 3.6.  Moreover, the 
appellant here has no other periods of service that meet the 
definition of "active service."  Therefore, he is not a 
"Veteran" for VA compensation purposes and as such, the claim 
must be denied as a matter of law.  See 38 U.S.C.A. §§ 101, 106, 
1131; 38 C.F.R. §§ 3.1, 3.6, 3.303; Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought).  

The appellant is adamant that his current knee problems are 
related to his service.  However, as noted above, such service 
does not qualify him for an award of service connection.  In any 
event, while a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
lay observation, in this case the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the appellant is not competent to address etiology 
in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board acknowledges the favorable May 2004 opinion of record 
from  Dr. S.T.C.  However, as the appellant is not here a 
"Veteran," such opinion cannot enable a grant of the benefit 
sought on appeal.  In any case, the May 2004 opinion is 
speculative on its face, give that he grounds it in language such 
as "could have."  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992) (doctor's letter stating probability in terms of "may or 
may not" was speculative).  Moreover, the Board finds that Dr. 
S.T.C.'s opinion is equivocal at best, given that he then states 
that the National Guard service was not the "entire cause" of 
the arthritis, but that it "could have been a contributing 
factor."  Thus, while the Dr. S.T.C.'s opinion appears to state 
that the ACDUTRA did not cause the appellant's bilateral knee 
arthritis, but was one of many factors that could have led to the 
bilateral knee arthritis.

By contrast, the VA examiner's opinion is found to be vastly more 
probative in this case.  The VA examiner found it much more 
likely that the arthritis was attributable to the appellant's 
full-time job both during and after his National Guard service-
working as a plumber for a plumbing, heating and air-conditioning 
business.  Such an opinion by the VA examiner was explicitly 
grounded in facts ascertained from the record, which Dr. S.T.C. 
failed to address in his May 2004 letter, including the lack of 
any complaints or injuries during the Veteran's specific periods 
of ACDUTRA.  Thus, even if the appellant were a Veteran in this 
case, the preponderance of the evidence weighs against the claim.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for bilateral knee arthritis is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


